Case 5:21-cv-00312-RBD-PRL Document 16 Filed 09/07/21 Page 1 of 1 PageID 150




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

CLYMER FARNER BARLEY, INC.,

       Plaintiff,

v.                                                          Case No: 5:21-cv-312-RBD-PRL

JOHN DOE 1-10,

       Defendant.


                                           ORDER

       This case is before the Court for consideration of Plaintiff Clymer Farner Barley, Inc.’s

unopposed motion to withdraw its subpoena directed towards Florida Panther Media LLC

d/b/a Villages-News.com without prejudice. (Doc. 14). Plaintiff recites that it has obtained

documents that it believes will independently lead to the information sought in the subpoena,

therefore it does not require enforcement of the subpoena directed to the Villages-News.com.

       Accordingly, Plaintiff’s unopposed motion to withdraw its subpoena without

prejudice (Doc. 14) is GRANTED, and the Villages-News’s Motion to Quash the subpoena

(Doc. 11) is DENIED as moot.

       DONE and ORDERED in Ocala, Florida on September 7, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
